Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW MEXICO

Case number (if known)                                                        Chapter you are filing under:

                                                                              n Chapter 7
                                                                              o Chapter 11
                                                                              o Chapter 12
                                                                              o Chapter 13                                   o Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                            12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Felix                                                           Sarah
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        S                                                               Diana
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Candelaria, Jr.                                                 Candelaria
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3852                                                     xxx-xx-0410
     Individual Taxpayer
     Identification number
     (ITIN)




                Case 18-13232-t7                  Doc 1        Filed 12/31/18         Entered 12/31/18 15:35:16 Page 1 of 52
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                           page 1
Debtor 1   Felix S Candelaria, Jr.
Debtor 2   Sarah Diana Candelaria                                                                     Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      n I have not used any business name or EINs.                  n I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 5 Leibel Ct.
                                 Los Lunas, NM 87031
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Valencia
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.

                                 PO Box 1195
                                 Los Lunas, NM 87031
                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                  n      Over the last 180 days before filing this petition,    n       Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                 o      I have another reason.                                 o       I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




                Case 18-13232-t7              Doc 1         Filed 12/31/18             Entered 12/31/18 15:35:16 Page 2 of 52
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
Debtor 1    Felix S Candelaria, Jr.
Debtor 2    Sarah Diana Candelaria                                                                       Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                             n Chapter 7
                                 o Chapter 11
                                 o Chapter 12
                                 o Chapter 13


8.   How you will pay the fee    n      I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                 o      I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                 o      I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the
                                 n No.
     last 8 years?               o Yes.
                                             District                                  When                            Case number
                                             District                                  When                            Case number
                                             District                                  When                            Case number



10. Are any bankruptcy
    cases pending or being
                                 n No
    filed by a spouse who is     o Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known



11. Do you rent your
    residence?
                                 n No.        Go to line 12.

                                 o Yes.       Has your landlord obtained an eviction judgment against you?

                                              o         No. Go to line 12.

                                              o         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                        this bankruptcy petition.




                Case 18-13232-t7              Doc 1         Filed 12/31/18            Entered 12/31/18 15:35:16 Page 3 of 52
Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
Debtor 1    Felix S Candelaria, Jr.
Debtor 2    Sarah Diana Candelaria                                                                         Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time      n No.       Go to Part 4.
    business?
                                   o Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                               o       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               o       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                               o       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                               o       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               o       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?

     For a definition of small
                                   n No.       I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).            o No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                               Code.

                                   o Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                   n No.
    alleged to pose a threat       o Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




                Case 18-13232-t7               Doc 1        Filed 12/31/18             Entered 12/31/18 15:35:16 Page 4 of 52
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
Debtor 1    Felix S Candelaria, Jr.
Debtor 2    Sarah Diana Candelaria                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a
    briefing about credit
                                     n I received a briefing from an approved credit               n I received a briefing from an approved credit
                                         counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check       o I received a briefing from an approved credit               o I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your              o I certify that I asked for credit counseling                o I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                     o   I am not required to receive a briefing about             o I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                         o     Incapacity.                                             o Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                         o     Disability.                                             o Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                         o     Active duty.                                            o Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




                Case 18-13232-t7                 Doc 1        Filed 12/31/18              Entered 12/31/18 15:35:16 Page 5 of 52
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
Debtor 1    Felix S Candelaria, Jr.
Debtor 2    Sarah Diana Candelaria                                                                        Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                           n No. Go to line 16b.
                                           o Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                           o No. Go to line 16c.
                                           n Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under         o No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that
     after any exempt
                                 n Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
                                           are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses
     are paid that funds will
                                           n No
     be available for                      o Yes
     distribution to unsecured
     creditors?

18. How many Creditors do        n 1-49                                          o 1,000-5,000                               o 25,001-50,000
    you estimate that you                                                        o 5001-10,000                               o 50,001-100,000
    owe?                         o 50-99
                                 o 100-199                                       o 10,001-25,000                             o More than100,000
                                 o 200-999

19. How much do you              o $0 - $50,000                                  n $1,000,001 - $10 million                  o $500,000,001 - $1 billion
    estimate your assets to      o $50,001 - $100,000                                                                        o $1,000,000,001 - $10 billion
    be worth?                                                                    o $10,000,001 - $50 million
                                 o $100,001 - $500,000                           o $50,000,001 - $100 million                o $10,000,000,001 - $50 billion
                                 o $500,001 - $1 million                         o $100,000,001 - $500 million               o More than $50 billion

20. How much do you              o $0 - $50,000                                  n $1,000,001 - $10 million                  o $500,000,001 - $1 billion
    estimate your liabilities    o $50,001 - $100,000                                                                        o $1,000,000,001 - $10 billion
    to be?                                                                       o $10,000,001 - $50 million
                                 o $100,001 - $500,000                           o $50,000,001 - $100 million                o $10,000,000,001 - $50 billion
                                 o $500,001 - $1 million                         o $100,000,001 - $500 million               o More than $50 billion

Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.

                                 Felix S Candelaria, Jr.                                           Sarah Diana Candelaria
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     December 31, 2018                                 Executed on     December 31, 2018
                                                 MM / DD / YYYY                                                    MM / DD / YYYY



               Case 18-13232-t7                Doc 1       Filed 12/31/18             Entered 12/31/18 15:35:16 Page 6 of 52
Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
Debtor 1   Felix S Candelaria, Jr.
Debtor 2   Sarah Diana Candelaria                                                                         Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                                                                                   Date         December 31, 2018
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Michael K. Daniels
                                Printed name

                                Michael K. Daniels
                                Firm name

                                PO Box 1640
                                Albuquerque, NM 87103
                                Number, Street, City, State & ZIP Code

                                Contact phone     505-246-9385                               Email address         mike@mdanielslaw.com
                                4807 NM
                                Bar number & State




               Case 18-13232-t7                 Doc 1           Filed 12/31/18       Entered 12/31/18 15:35:16 Page 7 of 52
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
 Fill in this information to identify your case:

 Debtor 1                   Felix S Candelaria, Jr.
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Sarah Diana Candelaria
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF NEW MEXICO

 Case number
 (if known)
                                                                                                                                                                 o Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $             951,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $              85,163.19

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $          1,036,163.19

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $          1,632,331.94

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $              15,446.80

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $             857,136.75


                                                                                                                                     Your total liabilities $               2,504,915.49


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $              21,704.84

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $              20,176.10

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
        o No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

        n  Yes
 7.     What kind of debt do you have?

        o Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        n   Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                 Case 18-13232-t7                       Doc 1            Filed 12/31/18                   Entered 12/31/18 15:35:16 Page 8 of 52
 Debtor 1      Felix S Candelaria, Jr.
 Debtor 2      Sarah Diana Candelaria                                                     Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                  $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            15,446.80

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)               $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             15,446.80




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 18-13232-t7                      Doc 1            Filed 12/31/18   Entered 12/31/18 15:35:16 Page 9 of 52
 Fill in this information to identify your case and this filing:

 Debtor 1                    Felix S Candelaria, Jr.
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Sarah Diana Candelaria
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF NEW MEXICO

 Case number                                                                                                                                                o Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   o No. Go to Part 2.
   n Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        5 Leibel Ct.
        Street address, if available, or other description
                                                                                  n    Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                       Duplex or multi-unit building              the amount of any secured claims on Schedule D:
                                                                                  o                                               Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  o
                                                                                  o    Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Los Lunas                         NM        87031-0000                    o    Land                                       entire property?           portion you own?
        City                              State              ZIP Code             o    Investment property                               $476,000.00                $476,000.00
                                                                                  o    Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                  o    Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                  o    Debtor 1 only
        Valencia                                                                  o    Debtor 2 only
        County                                                                    n    Debtor 1 and Debtor 2 only
                                                                                  o    At least one of the debtors and another
                                                                                                                                  n    Check if this is community property
                                                                                                                                       (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                Case 18-13232-t7                             Doc 1           Filed 12/31/18               Entered 12/31/18 15:35:16 Page 10 of 52
 Debtor 1        Felix S Candelaria, Jr.
 Debtor 2        Sarah Diana Candelaria                                                                                  Case number (if known)

       If you own or have more than one, list here:
 1.2                                                                    What is the property? Check all that apply
       881 Pinzon
       Street address, if available, or other description
                                                                          n    Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                               Duplex or multi-unit building                   the amount of any secured claims on Schedule D:
                                                                          o                                                    Creditors Who Have Claims Secured by Property.
                                                                               Condominium or cooperative
                                                                          o
                                                                          o    Manufactured or mobile home
                                                                                                                               Current value of the      Current value of the
       Los Lunas                         NM        87031-0000             o    Land                                            entire property?          portion you own?
       City                              State              ZIP Code      o    Investment property                                    $450,000.00                $450,000.00
                                                                          o    Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                          o    Other                                           (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one         a life estate), if known.
                                                                          o    Debtor 1 only                                   Joint tenant
       Valencia                                                           o    Debtor 2 only
       County                                                             n    Debtor 1 and Debtor 2 only
                                                                          o    At least one of the debtors and another
                                                                                                                               n    Check if this is community property
                                                                                                                                    (see instructions)

                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:

                                                                        Leased to a tenant (Jamie Goldberg)


       If you own or have more than one, list here:
 1.3                                                                    What is the property? Check all that apply

       Street address, if available, or other description
                                                                          o    Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
                                                                          o    Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                          o    Condominium or cooperative

                                                                          o    Manufactured or mobile home
                                                                                                                               Current value of the      Current value of the
       San Mateo                         NM                               n    Land                                            entire property?          portion you own?
       City                              State              ZIP Code      o    Investment property                                      $25,000.00                 $25,000.00
                                                                          o    Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                          o    Other                                           (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one         a life estate), if known.
                                                                          o    Debtor 1 only
                                                                          o    Debtor 2 only
       County                                                             n    Debtor 1 and Debtor 2 only
                                                                          o    At least one of the debtors and another
                                                                                                                               n    Check if this is community property
                                                                                                                                    (see instructions)

                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:

                                                                        2-6 acres of vacant land (unsurveyed)


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                   $951,000.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                       Schedule A/B: Property                                                                           page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
              Case 18-13232-t7                              Doc 1      Filed 12/31/18             Entered 12/31/18 15:35:16 Page 11 of 52
 Debtor 1         Felix S Candelaria, Jr.
 Debtor 2         Sarah Diana Candelaria                                                                        Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   o No
   n Yes

  3.1    Make:     Dodge                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Ram 1500 pickup truck                       o Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:     2013                                        o Debtor 2 only                                         Current value of the     Current value of the
         Approximate mileage:      70000                       n Debtor 1 and Debtor 2 only                            entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                          $10,000.00                  $10,000.00
                                                                     (see instructions)



                     Dodge                                                                                             Do not deduct secured claims or exemptions. Put
  3.2    Make:                                                 Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Ram 1500 van                              o Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2011                                      o Debtor 2 only                                         Current value of the     Current value of the
         Approximate mileage:                 130000           n Debtor 1 and Debtor 2 only                            entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                            $5,000.00                  $5,000.00
                                                                     (see instructions)



  3.3    Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Equinox                                   o Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2011                                      o Debtor 2 only                                         Current value of the     Current value of the
         Approximate mileage:                   80000          n Debtor 1 and Debtor 2 only                            entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                            $4,500.00                  $4,500.00
                                                                     (see instructions)



                     Dodge                                                                                             Do not deduct secured claims or exemptions. Put
  3.4    Make:                                                 Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Ram Wagon                                 o Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2000                                      o Debtor 2 only                                         Current value of the     Current value of the
         Approximate mileage:                 130000           n Debtor 1 and Debtor 2 only                            entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                            $1,000.00                  $1,000.00
                                                                     (see instructions)



  3.5    Make:       Dodge                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Ram Wagon                                 o Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2001                                      o Debtor 2 only                                         Current value of the     Current value of the
         Approximate mileage:                 130000           n Debtor 1 and Debtor 2 only                            entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                            $1,000.00                  $1,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18           Entered 12/31/18 15:35:16 Page 12 of 52
 Debtor 1         Felix S Candelaria, Jr.
 Debtor 2         Sarah Diana Candelaria                                                                            Case number (if known)


  3.6    Make:        Dodge                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:       Ram Wagon                                o Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:        2002                                     o Debtor 2 only                                                Current value of the     Current value of the
         Approximate mileage:                 130000           n Debtor 1 and Debtor 2 only                                   entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                                    $1,000.00                 $1,000.00
                                                                     (see instructions)



  3.7    Make:        Ford                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:       Econoline                                o Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:        2007                                     o Debtor 2 only                                                Current value of the     Current value of the
         Approximate mileage:                 130000           n Debtor 1 and Debtor 2 only                                   entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                                    $1,500.00                 $1,500.00
                                                                     (see instructions)



                      Ford                                                                                                    Do not deduct secured claims or exemptions. Put
  3.8    Make:                                                 Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:       Explorer                                 o Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:        2006                                     o Debtor 2 only                                                Current value of the     Current value of the
         Approximate mileage:                 100000           n Debtor 1 and Debtor 2 only                                   entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                                    $1,000.00                 $1,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   n No
   o Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $25,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   o No
    n Yes.       Describe.....

                                    Furniture                                                                                                                     $15,000.00


                                    Housewares                                                                                                                    $10,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
   o No
Official Form 106A/B                                                       Schedule A/B: Property                                                                        page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18            Entered 12/31/18 15:35:16 Page 13 of 52
 Debtor 1          Felix S Candelaria, Jr.
 Debtor 2          Sarah Diana Candelaria                                                                                          Case number (if known)

    n Yes.       Describe.....

                                            Appliances                                                                                                                   $6,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    n No
    o Yes. Describe.....
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    n No
    o Yes. Describe.....
10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    n No
    o Yes. Describe.....
11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   o No
    n Yes.       Describe.....

                                            Wearing apparel                                                                                                              $3,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
   o No
    n Yes.       Describe.....

                                            Miscellaneous jewelry                                                                                                        $2,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    n No
    o Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
    n No
    o Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                             $36,000.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
   o No
    n Yes................................................................................................................

Official Form 106A/B                                                                     Schedule A/B: Property                                                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
               Case 18-13232-t7                               Doc 1              Filed 12/31/18                         Entered 12/31/18 15:35:16 Page 14 of 52
 Debtor 1        Felix S Candelaria, Jr.
 Debtor 2        Sarah Diana Candelaria                                                                       Case number (if known)


                                                                                                                 Cash                            $100.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
   o No
   n Yes........................                                     Institution name:

                                                                            US Bank (account owned by Safe Site Youth
                                      17.1.    Checking                     Development, Inc., no beneficial interest).                        Unknown


                                                                            US Bank (Account owned by Safe Site Youth
                                      17.2.    Payroll (checking)           Development, Inc., no beneficial interest).                        Unknown



                                      17.3.    checking                     US Bank                                                            $1,000.00



                                      17.4.    Savings                      US Bank                                                              $100.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    n No
    o Yes..................                   Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
   o No
    n Yes.     Give specific information about them...................
                                     Name of entity:                                                           % of ownership:

                                         Safe Site Youth Development, Inc. (a non profit
                                         corporation)                                                               100          %                 $10.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    n No
    o Yes. Give specific information about them
                                         Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   o No
    n Yes. List each account separately.
                                      Type of account:                      Institution name:

                                      401(k)                                Primerica                                                        $16,627.94


                                      IRA                                   Primerca                                                           $6,325.25


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    n No
    o Yes. .....................                                            Institution name or individual:

Official Form 106A/B                                                    Schedule A/B: Property                                                       page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18         Entered 12/31/18 15:35:16 Page 15 of 52
 Debtor 1       Felix S Candelaria, Jr.
 Debtor 2       Sarah Diana Candelaria                                                                    Case number (if known)

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    n No
    o Yes.............          Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    n No
    o Yes.............          Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    n No
    o Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    n No
    o Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    n No
    o Yes. Give specific information about them...
 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
    n No
    o Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    n No
    o Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
    n No
    o Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    n No
    o Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                           Beneficiary:                         Surrender or refund
                                                                                                                                      value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
    n No
    o Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
   o No
    n Yes.     Describe each claim.........


Official Form 106A/B                                                    Schedule A/B: Property                                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18       Entered 12/31/18 15:35:16 Page 16 of 52
 Debtor 1         Felix S Candelaria, Jr.
 Debtor 2         Sarah Diana Candelaria                                                                                                Case number (if known)


                                                             Claims against Judith Seligman and Lissa Guzman for
                                                             embezzlement and conversion.                                                                                    Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    n No
    o Yes. Describe each claim.........
35. Any financial assets you did not already list
    n No
    o Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................           $24,163.19


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   n No. Go to Part 6.
   o Yes.     Go to line 38.



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      n No. Go to Part 7.
      o Yes.      Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    n No
    o Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00

 Part 8:        List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................            $951,000.00
 56. Part 2: Total vehicles, line 5                                                                           $25,000.00
 57. Part 3: Total personal and household items, line 15                                                      $36,000.00
 58. Part 4: Total financial assets, line 36                                                                  $24,163.19
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $85,163.19              Copy personal property total         $85,163.19

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $1,036,163.19




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
              Case 18-13232-t7                            Doc 1            Filed 12/31/18                      Entered 12/31/18 15:35:16 Page 17 of 52
 Fill in this information to identify your case:

 Debtor 1                 Felix S Candelaria, Jr.
                          First Name                        Middle Name                   Last Name

 Debtor 2                 Sarah Diana Candelaria
 (Spouse if, filing)      First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW MEXICO

 Case number
 (if known)
                                                                                                                                      o Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                   4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      o You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      n You are claiming federal exemptions.             11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2000 Dodge Ram Wagon 130000                                                                                              11 U.S.C. § 522(d)(2)
      miles
                                                                        $1,000.00     n                          $1,000.00
      Line from Schedule A/B: 3.4                                                     o 100% of fair market value, up to
                                                                                            any applicable statutory limit

      2001 Dodge Ram Wagon 130000                                                                                              11 U.S.C. § 522(d)(2)
      miles
                                                                        $1,000.00     n                          $1,000.00
      Line from Schedule A/B: 3.5                                                     o 100% of fair market value, up to
                                                                                            any applicable statutory limit

      2002 Dodge Ram Wagon 130000                                                                                              11 U.S.C. § 522(d)(2)
      miles
                                                                        $1,000.00     n                          $1,000.00
      Line from Schedule A/B: 3.6                                                     o 100% of fair market value, up to
                                                                                            any applicable statutory limit

      2007 Ford Econoline 130000 miles                                                                                         11 U.S.C. § 522(d)(2)
      Line from Schedule A/B: 3.7
                                                                        $1,500.00     n                          $1,500.00
                                                                                      o 100% of fair market value, up to
                                                                                            any applicable statutory limit

      2006 Ford Explorer 100000 miles                                                                                          11 U.S.C. § 522(d)(2)
      Line from Schedule A/B: 3.8
                                                                        $1,000.00     n                          $1,000.00
                                                                                      o 100% of fair market value, up to
                                                                                            any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                Case 18-13232-t7                   Doc 1             Filed 12/31/18         Entered 12/31/18 15:35:16 Page 18 of 52
 Debtor 1    Felix S Candelaria, Jr.
 Debtor 2    Sarah Diana Candelaria                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Furniture                                                                                                                    11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 6.1
                                                                       $15,000.00     n                        $15,000.00
                                                                                      o 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Housewares                                                                                                                   11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 6.2
                                                                       $10,000.00     n                          $4,250.00
                                                                                      o 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Housewares                                                                                                                   11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 6.2
                                                                       $10,000.00     n                          $5,750.00
                                                                                      o 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Appliances                                                                                                                   11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 7.1
                                                                        $6,000.00     n                          $6,000.00
                                                                                      o 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wearing apparel                                                                                                              11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 11.1
                                                                        $3,000.00     n                          $3,000.00
                                                                                      o 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Miscellaneous jewelry                                                                                                        11 U.S.C. § 522(d)(4)
     Line from Schedule A/B: 12.1
                                                                        $2,000.00     n                          $2,000.00
                                                                                      o 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                                                                         11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                         $100.00      n                            $100.00
                                                                                      o 100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking: US Bank                                                                                                            11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.3
                                                                        $1,000.00     n                          $1,000.00
                                                                                      o 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: US Bank                                                                                                             11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.4
                                                                         $100.00      n                            $100.00
                                                                                      o 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Safe Site Youth Development, Inc. (a                                                                                         11 U.S.C. § 522(d)(5)
     non profit corporation)
                                                                          $10.00      n                             $10.00
     100 % ownership                                                                  o 100% of fair market value, up to
     Line from Schedule A/B: 19.1                                                          any applicable statutory limit

     401(k): Primerica                                                                                                            11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.1
                                                                       $16,627.94     n                        $16,627.94
                                                                                      o 100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18        Entered 12/31/18 15:35:16 Page 19 of 52
 Debtor 1    Felix S Candelaria, Jr.
 Debtor 2    Sarah Diana Candelaria                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     IRA: Primerca                                                                                                                11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.2
                                                                        $6,325.25     n                          $6,325.25
                                                                                      o 100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
     n      No
     o Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
       o No
       o Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18        Entered 12/31/18 15:35:16 Page 20 of 52
 Fill in this information to identify your case:

 Debtor 1                   Felix S Candelaria, Jr.
                            First Name                       Middle Name                      Last Name

 Debtor 2                   Sarah Diana Candelaria
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW MEXICO

 Case number
 (if known)
                                                                                                                                              o Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
       o No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       n Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
         Benny Archibeque,
 2.1                                               Describe the property that secures the claim:                $81,932.62               $25,000.00          $56,932.62
         Trustee
         Creditor's Name
                                                   San Mateo, NM
                                                   2-6 acres of vacant land
         Income Properties                         (unsurveyed)
                                                   As of the date you file, the claim is: Check all that
         PO Box 50205                              apply.
         Albuquerque, NM 87181                     o Contingent
         Number, Street, City, State & Zip Code    o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 n Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred          10-18                      Last 4 digits of account number        0081

 2.2     Chrysler Capital                          Describe the property that secures the claim:                $13,446.58               $10,000.00           $3,446.58
         Creditor's Name
                                                   2013 Dodge Ram 1500 pickup truck
                                                   70000 miles
         1601 Elm St.
                                                   As of the date you file, the claim is: Check all that
         Suite 800                                 apply.
         Dallas, TX 75201                          o Contingent
         Number, Street, City, State & Zip Code    o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 n Check if this claim relates to a                o Other (including a right to offset)
       community debt



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                Case 18-13232-t7                   Doc 1             Filed 12/31/18             Entered 12/31/18 15:35:16 Page 21 of 52
 Debtor 1 Felix S Candelaria, Jr.                                                                          Case number (if known)
              First Name                  Middle Name                     Last Name
 Debtor 2 Sarah Diana Candelaria
              First Name                  Middle Name                     Last Name


 Date debt was incurred                                     Last 4 digits of account number        0714

 2.3    Citi Mortgage, Inc.                        Describe the property that secures the claim:                  $39,420.80        $450,000.00       $3,893.30
        Creditor's Name
                                                   881 Pinzon Los Lunas, NM 87031
                                                   Valencia County
        PO Box 6243                                Leased to a tenant (Jamie Goldberg)
                                                   As of the date you file, the claim is: Check all that
        Sioux Falls, SD                            apply.
        57117-6243                                 o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 n Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred         10/15/2006                  Last 4 digits of account number        5418

 2.4    Cowboy Finance, LLC                        Describe the property that secures the claim:                    $8,000.00         $4,500.00       $3,500.00
        Creditor's Name
                                                   2011 Chevrolet Equinox 80000 miles

                                                   As of the date you file, the claim is: Check all that
        1600 Bosque Farms Blvd                     apply.
        Bosque Farms, NM 87068                     o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 n Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred         8/20/2016                   Last 4 digits of account number


        Daniel & Rachel
 2.5                                               Describe the property that secures the claim:                  $75,000.00        $450,000.00     $75,000.00
        Melendez
        Creditor's Name
                                                   881 Pinzon Los Lunas, NM 87031
                                                   Valencia County
                                                   Leased to a tenant (Jamie Goldberg)
                                                   As of the date you file, the claim is: Check all that
        1210 San Juan Dr.                          apply.
        Roswell, NM 88201                          o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   o An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)

 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit



Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18             Entered 12/31/18 15:35:16 Page 22 of 52
 Debtor 1 Felix S Candelaria, Jr.                                                                          Case number (if known)
              First Name                  Middle Name                     Last Name
 Debtor 2 Sarah Diana Candelaria
              First Name                  Middle Name                     Last Name


 n Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred         6/29/2015                   Last 4 digits of account number


        Daniel & Rachel
 2.6                                               Describe the property that secures the claim:                 $115,000.00        $450,000.00    $115,000.00
        Melendez
        Creditor's Name
                                                   881 Pinzon Los Lunas, NM 87031
                                                   Valencia County
                                                   Leased to a tenant (Jamie Goldberg)
                                                   As of the date you file, the claim is: Check all that
        1210 San Juan Dr.                          apply.
        Roswell, NM 88201                          o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   o An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)

 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 n Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred         12/30/15                    Last 4 digits of account number



 2.7
        Daniel & Rachel
        Melendrez                                  Describe the property that secures the claim:                  $40,000.00        $450,000.00     $40,000.00
        Creditor's Name
                                                   881 Pinzon Los Lunas, NM 87031
                                                   Valencia County
                                                   Leased to a tenant (Jamie Goldberg)
                                                   As of the date you file, the claim is: Check all that
        1210 San Juan Dr.                          apply.
        Roswell, NM 88201                          o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   o An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)

 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 n Check if this claim relates to a                n Other (including a right to offset)
       community debt

 Date debt was incurred         12-19-2014                  Last 4 digits of account number


 2.8    Eric or Desiree Smith                      Describe the property that secures the claim:                 $445,059.44        $476,000.00             $0.00
        Creditor's Name
                                                   5 Leibel Ct. Los Lunas, NM 87031
                                                   Valencia County
        855 Saddleback Dr.
                                                   As of the date you file, the claim is: Check all that
        Pagosa Springs, CO                         apply.
        81147-7858                                 o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 3 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18             Entered 12/31/18 15:35:16 Page 23 of 52
 Debtor 1 Felix S Candelaria, Jr.                                                                          Case number (if known)
              First Name                  Middle Name                     Last Name
 Debtor 2 Sarah Diana Candelaria
              First Name                  Middle Name                     Last Name


 o At least one of the debtors and another         o Judgment lien from a lawsuit
 n Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred         1-2018                      Last 4 digits of account number        3022

 2.9    Mr. Cooper                                 Describe the property that secures the claim:                 $414,472.50           $450,000.00              $0.00
        Creditor's Name
                                                   881 Pinzon Los Lunas, NM 87031
                                                   Valencia County
        8950 Cypress Waters                        Leased to a tenant (Jamie Goldberg)
                                                   As of the date you file, the claim is: Check all that
        Blvd.                                      apply.
        Coppell, TX 75019                          o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 n Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred         10/15/2006                  Last 4 digits of account number        8887

 2.1
 0      VNB Assets Corporation                     Describe the property that secures the claim:                 $400,000.00           $476,000.00     $369,059.44
        Creditor's Name
                                                   5 Leibel Ct. Los Lunas, NM 87031
                                                   Valencia County
                                                   As of the date you file, the claim is: Check all that
        PO Box 2280                                apply.
        Espanola, NM 87532                         o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   o An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)

 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         n Judgment lien from a lawsuit
 n Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                              $1,632,331.94
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                             $1,632,331.94

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 4 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18             Entered 12/31/18 15:35:16 Page 24 of 52
 Debtor 1 Felix S Candelaria, Jr.                                                            Case number (if known)
              First Name                Middle Name                      Last Name
 Debtor 2 Sarah Diana Candelaria
              First Name                Middle Name                      Last Name



        Name, Number, Street, City, State & Zip Code                                   On which line in Part 1 did you enter the creditor?   2.2
        Chrysler Capital
        Attn. Bankruptcy Dept.                                                         Last 4 digits of account number
        PO Box 961278
        Fort Worth, TX 76161-1278

        Name, Number, Street, City, State & Zip Code                                   On which line in Part 1 did you enter the creditor?   2.3
        CitiMortgage, Inc.
        PO Box 6728                                                                    Last 4 digits of account number
        Sioux Falls, SD 57117-6728

        Name, Number, Street, City, State & Zip Code                                   On which line in Part 1 did you enter the creditor?   2.4
        Cowboy Finance, LLC
        PO Box 1618                                                                    Last 4 digits of account number
        Peralta, NM 87042

        Name, Number, Street, City, State & Zip Code                                   On which line in Part 1 did you enter the creditor?   2.10
        J. Kerwin Hollowwa
        PO Box 1031                                                                    Last 4 digits of account number
        Albuquerque, NM 87103-1031

        Name, Number, Street, City, State & Zip Code                                   On which line in Part 1 did you enter the creditor?   2.9
        Nationstar Mortgage LLC
        PO Box 619098                                                                  Last 4 digits of account number
        Dallas, TX 75261-9741

        Name, Number, Street, City, State & Zip Code                                   On which line in Part 1 did you enter the creditor?   2.8
        Security Escrow
        344 Luna Ave. SE                                                               Last 4 digits of account number
        Los Lunas, NM 87031

        Name, Number, Street, City, State & Zip Code                                   On which line in Part 1 did you enter the creditor?   2.3
        Select Portfolio Servicing, Inc.
        PO Box 65250                                                                   Last 4 digits of account number
        Salt Lake City, UT 84165-0250

        Name, Number, Street, City, State & Zip Code                                   On which line in Part 1 did you enter the creditor?   2.9
        Shellpoint Mortgage Servicing
        PO Box 10826                                                                   Last 4 digits of account number   0379
        Greenville, SC 29603-0826

        Name, Number, Street, City, State & Zip Code                                   On which line in Part 1 did you enter the creditor?   2.1
        Sunwest Trust, Inc.
        PO Box 36371                                                                   Last 4 digits of account number
        Albuquerque, NM 87176-6371

        Name, Number, Street, City, State & Zip Code                                   On which line in Part 1 did you enter the creditor?   2.10
        VNB Assets Corporation
        1227 N. Railroad Ave.                                                          Last 4 digits of account number
        Suite C-6
        Espanola, NM 87532




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 5 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18   Entered 12/31/18 15:35:16 Page 25 of 52
 Fill in this information to identify your case:

 Debtor 1                   Felix S Candelaria, Jr.
                            First Name                      Middle Name                        Last Name

 Debtor 2                   Sarah Diana Candelaria
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW MEXICO

 Case number
 (if known)
                                                                                                                                                     o Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
       o No. Go to Part 2.
       n Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          IRS                                                    Last 4 digits of account number                        $15,446.80             $15,446.80                    $0.00
              Priority Creditor's Name
              PO Box 7346                                            When was the debt incurred?           Tax years 2015 - 2016
              Philadelphia, PA 19101-7346
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                            o Contingent
        o Debtor 1 only                                              o Unliquidated
        o Debtor 2 only                                              o Disputed
        n Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

        o At least one of the debtors and another                    o Domestic support obligations
        n Check if this claim is for a     community debt            n Taxes and certain other debts you owe the government
        Is the claim subject to offset?                              o Claims for death or personal injury while you were intoxicated
        n No                                                         o Other. Specify
        o Yes                                                                            Personal income taxes

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       n Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              51124                                                Best Case Bankruptcy
                Case 18-13232-t7                   Doc 1             Filed 12/31/18               Entered 12/31/18 15:35:16 Page 26 of 52
 Debtor 1 Felix S Candelaria, Jr.
 Debtor 2 Sarah Diana Candelaria                                                                          Case number (if known)

 4.1      ADT Security Services                                       Last 4 digits of account number       4109                                                $86.01
          Nonpriority Creditor's Name
          3190 S. Vaughn Way                                          When was the debt incurred?
          Aurora, CO 80014
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          o Debtor 1 only                                             o Contingent
          o Debtor 2 only                                             o Unliquidated
          n Debtor 1 and Debtor 2 only                                o Disputed
          o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a      community               o Student loans
          debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

          n No                                                        o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                       n Other. Specify     Security services


 4.2      American Express                                            Last 4 digits of account number       1004                                            $4,582.00
          Nonpriority Creditor's Name
          Billing Inquiries                                           When was the debt incurred?
          PO Box 981535
          El Paso, TX 79998-1535
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          o Debtor 1 only                                             o Contingent
          o Debtor 2 only                                             o Unliquidated
          n Debtor 1 and Debtor 2 only                                o Disputed
          o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a      community               o Student loans
          debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims
          n No                                                        o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                       n Other. Specify     Credit card


 4.3      Ilene Marchant                                              Last 4 digits of account number                                                     $60,000.00
          Nonpriority Creditor's Name
          611 Taylor Rd. NE                                           When was the debt incurred?
          Los Lunas, NM 87031
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          o Debtor 1 only                                             o Contingent
          o Debtor 2 only                                             o Unliquidated
          n Debtor 1 and Debtor 2 only                                o Disputed
          o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a      community               o Student loans
          debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

          n No                                                        o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                       n Other. Specify     Promissory note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18               Entered 12/31/18 15:35:16 Page 27 of 52
 Debtor 1 Felix S Candelaria, Jr.
 Debtor 2 Sarah Diana Candelaria                                                                          Case number (if known)

 4.4      IM Enterprises, LLC                                         Last 4 digits of account number                                                    $365,000.00
          Nonpriority Creditor's Name
          5100 Eastern Ave. SE                                        When was the debt incurred?
          Albuquerque, NM 87108
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          o Debtor 1 only                                             o Contingent
          o Debtor 2 only                                             o Unliquidated
          n Debtor 1 and Debtor 2 only                                n Disputed
          o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a      community               o Student loans
          debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

          n No                                                        o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                       n Other. Specify     Lease deficiency


 4.5      Judith Seligman                                             Last 4 digits of account number                                                       Unknown
          Nonpriority Creditor's Name
          10916 Lagrange Park Dr.                                     When was the debt incurred?
          Albuquerque, NM 87111
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          o Debtor 1 only                                             o Contingent
          o Debtor 2 only                                             n Unliquidated
          n Debtor 1 and Debtor 2 only                                n Disputed
          o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a      community               o Student loans
          debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

          n No                                                        o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                       n Other. Specify     Wrongful discharge claims


 4.6      Lissa Guzman                                                Last 4 digits of account number                                                       Unknown
          Nonpriority Creditor's Name
          10617 Pennyback Park Dr.                                    When was the debt incurred?
          Albuquerque, NM 87123
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          o Debtor 1 only                                             o Contingent
          o Debtor 2 only                                             n Unliquidated
          n Debtor 1 and Debtor 2 only                                n Disputed
          o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a      community               o Student loans
          debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

          n No                                                        o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                       n Other. Specify     Wrongful discharge claim




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18               Entered 12/31/18 15:35:16 Page 28 of 52
 Debtor 1 Felix S Candelaria, Jr.
 Debtor 2 Sarah Diana Candelaria                                                                          Case number (if known)

 4.7      Open Sky Credit Card Services                               Last 4 digits of account number       4007                                               $155.98
          Nonpriority Creditor's Name
          PO Box 9224                                                 When was the debt incurred?
          Old Bethpage, NY 11804-9224
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          o Debtor 1 only                                             o Contingent
          o Debtor 2 only                                             o Unliquidated
          n Debtor 1 and Debtor 2 only                                o Disputed
          o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a      community               o Student loans
          debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

          n No                                                        o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                       n Other. Specify     Credit card


 4.8      Open Sky Credit Card Services                               Last 4 digits of account number       6184                                            Unknown
          Nonpriority Creditor's Name
          PO Box 9224                                                 When was the debt incurred?
          Old Bethpage, NY 11804-9224
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          o Debtor 1 only                                             o Contingent
          o Debtor 2 only                                             o Unliquidated
          n Debtor 1 and Debtor 2 only                                o Disputed
          o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a      community               o Student loans
          debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

          n No                                                        o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                       n Other. Specify     Credit card (no balance).


 4.9      US Bank                                                     Last 4 digits of account number       6827                                          $11,042.94
          Nonpriority Creditor's Name
          Attn. Cardmember Svc.                                       When was the debt incurred?
          PO Box 6352
          Fargo, ND 58125-6352
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          o Debtor 1 only                                             o Contingent
          o Debtor 2 only                                             o Unliquidated
          n Debtor 1 and Debtor 2 only                                o Disputed
          o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a      community               o Student loans
          debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

          n No                                                        o Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Credit card (funds used for Safe Site
          o Yes                                                       n Other. Specify     operations)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18               Entered 12/31/18 15:35:16 Page 29 of 52
 Debtor 1 Felix S Candelaria, Jr.
 Debtor 2 Sarah Diana Candelaria                                                                          Case number (if known)

 4.1
 0         VNB Assets Corporation                                     Last 4 digits of account number                                                           $416,269.82
           Nonpriority Creditor's Name
           PO Box 2280                                                When was the debt incurred?
           Espanola, NM 87532
           Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           o Debtor 1 only                                            o Contingent
           o Debtor 2 only                                            o Unliquidated
           n Debtor 1 and Debtor 2 only                               o Disputed
           o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           n Check if this claim is for a     community               o Student loans
           debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

           n No                                                       o Debts to pension or profit-sharing plans, and other similar debts
           o Yes                                                      n Other. Specify     Judgment

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Amelia Nelson                                                 Line 4.6 of (Check one):                o Part 1: Creditors with Priority Unsecured Claims
 1324 6th St. NW                                                                                       n Part 2: Creditors with Nonpriority Unsecured Claims
 Albuquerque, NM 87102
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Davis Miles, PLLC                                             Line 4.3 of (Check one):                o Part 1: Creditors with Priority Unsecured Claims
 320 Gold Ave. SW                                                                                      n Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 1111
 Albuquerque, NM 87102
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IM Enterprises, LLC                                           Line 4.3 of (Check one):                o Part 1: Creditors with Priority Unsecured Claims
 5100 Eastern Ave. SE                                                                                  n Part 2: Creditors with Nonpriority Unsecured Claims
 Albuquerque, NM 87108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 J. Kerwin Hollowwa                                            Line 4.10 of (Check one):               o Part 1: Creditors with Priority Unsecured Claims
 PO Box 1031                                                                                           n Part 2: Creditors with Nonpriority Unsecured Claims
 Albuquerque, NM 87103
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Rio Grande Attorneys                                          Line 4.5 of (Check one):                o Part 1: Creditors with Priority Unsecured Claims
 1324 6th St. NW                                                                                       n Part 2: Creditors with Nonpriority Unsecured Claims
 Albuquerque, NM 87102
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 VNB Assets Corporation                                        Line 4.10 of (Check one):               o Part 1: Creditors with Priority Unsecured Claims
 1227 N. Railroad Ave.                                                                                 n Part 2: Creditors with Nonpriority Unsecured Claims
 Suite C-6
 Espanola, NM 87532
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 VNB Assets Corporation                                        Line 4.10 of (Check one):               o Part 1: Creditors with Priority Unsecured Claims
 Attn. George Rosenbaum,                                                                               n Part 2: Creditors with Nonpriority Unsecured Claims
 Registered Agent

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 5 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18               Entered 12/31/18 15:35:16 Page 30 of 52
 Debtor 1 Felix S Candelaria, Jr.
 Debtor 2 Sarah Diana Candelaria                                                                          Case number (if known)

 322 Riverside Dr.
 Espanola, NM 87532
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 VNB Assets Corporation                                        Line 4.10 of (Check one):               o Part 1: Creditors with Priority Unsecured Claims
 7 St. Paul St.                                                                                         n Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 1660
 Baltimore, MD 21202
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                         0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                  15,446.80
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                       0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                       0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                  15,446.80

                                                                                                                               Total Claim
                        6f.   Student loans                                                                 6f.       $                         0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                         0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                 857,136.75

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                 857,136.75




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 6 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18              Entered 12/31/18 15:35:16 Page 31 of 52
 Fill in this information to identify your case:

 Debtor 1                 Felix S Candelaria, Jr.
                          First Name                        Middle Name               Last Name

 Debtor 2                 Sarah Diana Candelaria
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW MEXICO

 Case number
 (if known)
                                                                                                                                  o Check if this is an
                                                                                                                                      amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
       o No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       n Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

     2.1      Benny Archibeque
              c/o Sunwest Trust
              10600 Menaul Bvd. NE
              Albuquerque, NM 87112

     2.2      Eric & Desiree Smith                                                         Debtors are purchasers under a New Mexico title
              c/o Security Escrow                                                          retention real estate contract.
              344 Luna Ave. SE
              Los Lunas, NM 87031

     2.3      Jamie Goldberg                                                               Residential lease
              881 Pinzon
              Los Lunas, NM 87031




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 18-13232-t7                   Doc 1             Filed 12/31/18     Entered 12/31/18 15:35:16 Page 32 of 52
 Fill in this information to identify your case:

 Debtor 1                   Felix S Candelaria, Jr.
                            First Name                            Middle Name           Last Name

 Debtor 2                   Sarah Diana Candelaria
 (Spouse if, filing)        First Name                            Middle Name           Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF NEW MEXICO

 Case number
 (if known)
                                                                                                                                o Check if this is an
                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                           12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      n No
      o Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      o No. Go to line 3.
      n Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                o No
                n Yes.

                       In which community state or territory did you live?              New Mexico   . Fill in the name and current address of that person.
                       Debtors
                       5 Leibel Ct.
                       Los Lunas, NM 87031
                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:

    3.1                                                                                              o Schedule D, line
                Name
                                                                                                     o Schedule E/F, line
                                                                                                     o Schedule G, line
                Number             Street
                City                                      State                         ZIP Code




    3.2                                                                                              o Schedule D, line
                Name
                                                                                                     o Schedule E/F, line
                                                                                                     o Schedule G, line
                Number             Street
                City                                      State                         ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                Case 18-13232-t7                      Doc 1            Filed 12/31/18     Entered 12/31/18 15:35:16 Page 33 of 52
Fill in this information to identify your case:

Debtor 1                      Felix S Candelaria, Jr.

Debtor 2                      Sarah Diana Candelaria
(Spouse, if filing)


United States Bankruptcy Court for the:       DISTRICT OF NEW MEXICO

Case number                                                                                             Check if this is:
(If known)
                                                                                                        o An amended filing
                                                                                                        o A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                              n Employed                                 n Employed
       attach a separate page with           Employment status
       information about additional                                o Not employed                             o Not employed
       employers.
                                             Occupation            Manager                                    Center Director
       Include part-time, seasonal, or
       self-employed work.                                         Safe Site Youth Development,
                                             Employer's name       Inc.                                       Safe Site Youth Development, Inc.
       Occupation may include student
       or homemaker, if it applies.          Employer's address
                                                                   1800 Main St. NE                           1800 Main St. NE
                                                                   Los Lunas, NM 87031                        Los Lunas, NM 87031

                                             How long employed there?         20 plus years                            20 plus years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        9,641.67       $         20,583.33

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00      +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      9,641.67             $   20,583.33




            Case
Official Form 106I        18-13232-t7        Doc 1        Filed 12/31/18
                                                                     ScheduleEntered     12/31/18 15:35:16 Page 34 of 52
                                                                             I: Your Income                                                      page 1
Debtor 1   Felix S Candelaria, Jr.
Debtor 2   Sarah Diana Candelaria                                                                Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      9,641.67       $        20,583.33

5.   List all payroll deductions:
     5a.   Tax, Medicare, and Social Security deductions                                  5a.        $      1,910.31       $        5,957.77
     5b.   Mandatory contributions for retirement plans                                   5b.        $          0.00       $            0.00
     5c.   Voluntary contributions for retirement plans                                   5c.        $          0.00       $            0.00
     5d.   Required repayments of retirement fund loans                                   5d.        $          0.00       $            0.00
     5e.   Insurance                                                                      5e.        $      1,300.82       $          351.26
     5f.   Domestic support obligations                                                   5f.        $          0.00       $            0.00
     5g.   Union dues                                                                     5g.        $          0.00       $            0.00
     5h.   Other deductions. Specify:                                                     5h.+       $          0.00 +     $            0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          3,211.13       $        6,309.03
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          6,430.54       $      14,274.30
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      1,000.00       $               0.00
     8b. Interest and dividends                                                           8b.        $          0.00       $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
     8e. Social Security                                                                  8e.        $              0.00   $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $               0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,000.00       $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              7,430.54 + $      14,274.30 = $          21,704.84
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $          21,704.84
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
    n No.
    o     Yes. Explain:




            Case
Official Form 106I   18-13232-t7         Doc 1        Filed 12/31/18
                                                                 ScheduleEntered     12/31/18 15:35:16 Page 35 of 52
                                                                         I: Your Income                                                             page 2
Fill in this information to identify your case:

Debtor 1              Felix S Candelaria, Jr.                                                              Check if this is:
                                                                                                           o An amended filing
Debtor 2              Sarah Diana Candelaria                                                               o A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF NEW MEXICO                                                 MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
      o No. Go to line 2.
      n Yes. Does Debtor 2 live in a separate household?
            n No
                o Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?             o No
      Do not list Debtor 1 and
      Debtor 2.
                                          n Yes.   Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                     Dependent’s
                                                                                                                     age
                                                                                                                                     Does dependent
                                                                                                                                     live with you?

      Do not state the                                                                                                               o No
      dependents names.                                                            Son                               14              n Yes
                                                                                                                                     o No
                                                                                                                                     o Yes
                                                                                                                                     o No
                                                                                                                                     o Yes
                                                                                                                                     o No
                                                                                                                                     o Yes
3.    Do your expenses include
      expenses of people other than
                                                 n No
      yourself and your dependents?              o Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                     Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                          3,591.89

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                            0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                        2,248.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                            0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                            0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                        page 1
           Case 18-13232-t7                 Doc 1         Filed 12/31/18              Entered 12/31/18 15:35:16 Page 36 of 52
Debtor 1     Felix S Candelaria, Jr.
Debtor 2     Sarah Diana Candelaria                                                                    Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                              352.08
      6b. Water, sewer, garbage collection                                                                   6b.   $                              582.99
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                              529.73
      6d. Other. Specify: Security                                                                           6d.   $                            1,078.85
             Pest control                                                                                          $                              102.78
7.  Food and housekeeping supplies                                                                            7.   $                            2,835.01
8.  Childcare and children’s education costs                                                                  8.   $                                0.00
9.  Clothing, laundry, and dry cleaning                                                                       9.   $                              375.28
10. Personal care products and services                                                                      10.   $                            3,477.99
11. Medical and dental expenses                                                                              11.   $                              204.70
12. Transportation. Include gas, maintenance, bus or train fare.
    Do not include car payments.                                                                             12. $                                 622.44
13. Entertainment, clubs, recreation, newspapers, magazines, and books                                       13. $                                   0.00
14. Charitable contributions and religious donations                                                         14. $                                   0.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.
    15a. Life insurance                                                                                    15a.    $                                0.00
    15b. Health insurance                                                                                  15b.    $                                0.00
    15c. Vehicle insurance                                                                                 15c.    $                                0.00
    15d. Other insurance. Specify: Burial insurance (NGL)                                                  15d.    $                              294.05
             Allstate                                                                                              $                               32.33
             AD&D                                                                                                  $                               10.46
             Primerica Life                                                                                        $                            1,264.61
             Mutual of Omaha                                                                                       $                               18.99
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify: IRS installment agreement                                                     16. $                                                   300.00
17. Installment or lease payments:
    17a. Car payments for Vehicle 1                                                      17a. $                                                    610.61
    17b. Car payments for Vehicle 2                                                      17b. $                                                      0.00
    17c. Other. Specify: Professional fees                                               17c. $                                                    559.99
    17d. Other. Specify:                                                                 17d. $                                                      0.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                      0.00
19. Other payments you make to support others who do not live with you.                         $                                                     0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                     0.00
    20b. Real estate taxes                                                               20b. $                                                     0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21. Other: Specify:    Retirement                                                          21. +$                                               1,083.32
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                    20,176.10
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                    20,176.10
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              21,704.84
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             20,176.10

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,528.74

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      n No.
      o Yes.              Explain here:




Official Form 106J                                                 Schedule J: Your Expenses                                                                      page 2
         Case 18-13232-t7                  Doc 1          Filed 12/31/18              Entered 12/31/18 15:35:16 Page 37 of 52
 Fill in this information to identify your case:

 Debtor 1                    Felix S Candelaria, Jr.
                             First Name                     Middle Name               Last Name

 Debtor 2                    Sarah Diana Candelaria
 (Spouse if, filing)         First Name                     Middle Name               Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW MEXICO

 Case number
 (if known)
                                                                                                                                    o Check if this is an
                                                                                                                                        amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


        n       No

        o Yes. Name of person                                                                                     Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                  Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X                                                                             X
              Felix S Candelaria, Jr.                                                     Sarah Diana Candelaria
              Signature of Debtor 1                                                       Signature of Debtor 2

              Date       December 31, 2018                                                Date    December 31, 2018




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy




                Case 18-13232-t7                   Doc 1             Filed 12/31/18       Entered 12/31/18 15:35:16 Page 38 of 52
 Fill in this information to identify your case:

 Debtor 1                 Felix S Candelaria, Jr.
                          First Name                        Middle Name                  Last Name

 Debtor 2                 Sarah Diana Candelaria
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW MEXICO

 Case number
 (if known)
                                                                                                                                           o Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

       n      Married
       o Not married
2.     During the last 3 years, have you lived anywhere other than where you live now?

       n      No
       o Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       o No
       n      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       o No
       n      Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exclusions)

 From January 1 of current year until
 the date you filed for bankruptcy:
                                                   n Wages, commissions,                       $111,250.00         n Wages, commissions,                $228,000.00
                                                   bonuses, tips                                                   bonuses, tips
                                                   o Operating a business                                          o Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 18-13232-t7                   Doc 1             Filed 12/31/18         Entered 12/31/18 15:35:16 Page 39 of 52
 Debtor 1      Felix S Candelaria, Jr.
 Debtor 2      Sarah Diana Candelaria                                                                      Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income        Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.    (before deductions
                                                                                    exclusions)                                             and exclusions)

 For last calendar year:                           n Wages, commissions,                               $0.00       n Wages, commissions,         $228,000.00
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips
                                                   o Operating a business                                          o Operating a business

 For the calendar year before that:
 (January 1 to December 31, 2016 )
                                                   n Wages, commissions,                               $0.00       n Wages, commissions,         $228,000.00
                                                   bonuses, tips                                                   bonuses, tips
                                                   o Operating a business                                          o Operating a business

5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      o No
      n     Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income        Gross income
                                                   Describe below.                  each source                    Describe below.          (before deductions
                                                                                    (before deductions and                                  and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Social Security                                           $12,940.00
 the date you filed for bankruptcy:   Benefits

                                                   Rental income                                  $7,000.00

 For last calendar year:                           Social Security                              $15,528.00
 (January 1 to December 31, 2017 )                 Benefits

 For the calendar year before that:                Social Security                              $15,528.00
 (January 1 to December 31, 2016 )                 Benefits


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
      n     No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                     n    No.      Go to line 7.
                     o Yes       List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.
      o Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     o No.         Go to line 7.
                     o Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18         Entered 12/31/18 15:35:16 Page 40 of 52
 Debtor 1      Felix S Candelaria, Jr.
 Debtor 2      Sarah Diana Candelaria                                                                      Case number (if known)


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

      n     No
      o Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

      n     No
      o Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      o No
      n     Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Seligman v. Candelaria                                    Wrongful                   Second judicial district                 n   Pending
       D-202-CV-2018-02583                                       termination / fraud        court                                    o On appeal
                                                                 counterclaim
                                                                                                                                     o Concluded

       VNB Assets Corporation v.                                 Foreclosure                Thirteenth Judicial Dist. Ct.            o Pending
       Candelaria, et al                                                                                                             o On appeal
       D-1314-CV-2017-00560                                                                                                          n   Concluded


       Marchant v. Candelaria                                    Breach of                  Thirteenth Judicial Dist. Ct.            n   Pending
       D-1314-CV-2017-01441                                      Contract                                                            o On appeal
                                                                                                                                     o Concluded


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

      o No. Go to line 11.
      n     Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18         Entered 12/31/18 15:35:16 Page 41 of 52
 Debtor 1      Felix S Candelaria, Jr.
 Debtor 2      Sarah Diana Candelaria                                                                      Case number (if known)


       Creditor Name and Address                                 Describe the Property                                        Date                   Value of the
                                                                                                                                                        property
                                                                 Explain what happened
       VNB Assets Corporation                                    Three properties (1716 Los Lentes, 1666                      9/20/17               $400,000.00
       1227 N. Railroad Ave.                                     Los Lentes and 1714 Los Lentes) all in Los
       Suite C-6                                                 Lunas, NM
       Espanola, NM 87532
                                                                 o Property was repossessed.
                                                                 n Property was foreclosed.
                                                                 o Property was garnished.
                                                                 o Property was attached, seized or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
      n     No
      o Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

      n     No
      o Yes
 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      n     No
      o Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                      Describe the gifts                                     Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
      n     No
      o Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                  Describe what you contributed                          Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

      n     No
      o Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18         Entered 12/31/18 15:35:16 Page 42 of 52
 Debtor 1      Felix S Candelaria, Jr.
 Debtor 2      Sarah Diana Candelaria                                                                      Case number (if known)


 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      o No
      n     Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment              Amount of
       Address                                                         transferred                                            or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Michael K. Daniels                                              Attorney Fees                                          2018                      $2,000.00
       PO Box 1640
       Albuquerque, NM 87103
       mike@mdanielslaw.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

      n     No
      o Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment              Amount of
       Address                                                         transferred                                            or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
      n     No
      o Yes. Fill in the details.
       Person Who Received Transfer                                    Description and value of                 Describe any property or        Date transfer was
       Address                                                         property transferred                     payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
      n     No
      o Yes. Fill in the details.
       Name of trust                                                   Description and value of the property transferred                        Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
    o No
      n     Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 18-13232-t7                    Doc 1             Filed 12/31/18         Entered 12/31/18 15:35:16 Page 43 of 52
 Debtor 1      Felix S Candelaria, Jr.
 Debtor 2      Sarah Diana Candelaria                                                                             Case number (if known)


       Name of Financial Institution and                         Last 4 digits of               Type of account or           Date account was        Last balance
       Address (Number, Street, City, State and ZIP              account number                 instrument                   closed, sold,       before closing or
       Code)                                                                                                                 moved, or                    transfer
                                                                                                                             transferred
       Wells Fargo Bank                                          XXXX-                          o Checking                   1-2018                     $1,000.00
       Los Lunas, NM                                                                            o Savings
                                                                                                o Money Market
                                                                                                o Brokerage
                                                                                                n Other Checking
                                                                                                and savings
                                                                                                accounts


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

      n     No
      o Yes. Fill in the details.
       Name of Financial Institution                                   Who else had access to it?                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City,                                            have it?
                                                                       State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

      n     No
      o Yes. Fill in the details.
       Name of Storage Facility                                        Who else has or had access                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)              to it?                                                                    have it?
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

      n     No
      o Yes. Fill in the details.
       Owner's Name                                                    Where is the property?                     Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)              (Number, Street, City, State and ZIP
                                                                       Code)


 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

n     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
n     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
n     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      n     No
      o Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 18-13232-t7                    Doc 1             Filed 12/31/18               Entered 12/31/18 15:35:16 Page 44 of 52
 Debtor 1      Felix S Candelaria, Jr.
 Debtor 2      Sarah Diana Candelaria                                                                             Case number (if known)


25. Have you notified any governmental unit of any release of hazardous material?

      n      No
      o Yes. Fill in the details.
        Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
        Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      n      No
      o Yes. Fill in the details.
        Case Title                                                     Court or agency                            Nature of the case                   Status of the
        Case Number                                                    Name                                                                            case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             o A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             n A member of a limited liability company (LLC) or limited liability partnership (LLP)
             o A partner in a partnership
             o An officer, director, or managing executive of a corporation
             o An owner of at least 5% of the voting or equity securities of a corporation
      o No. None of the above applies. Go to Part 12.
      n      Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business                   Employer Identification number
        Address                                                                                                        Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                       Dates business existed
        Safe Site Youth Development, Inc.                        Early childhood education                             EIN:
        Los Lunas, NM 87031
                                                                                                                       From-To    1998 - present


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

      n      No
      o Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.


 Felix S Candelaria, Jr.                                                   Sarah Diana Candelaria
 Signature of Debtor 1                                                     Signature of Debtor 2

 Date      December 31, 2018                                               Date       December 31, 2018

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
n No
o Yes
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 18-13232-t7                       Doc 1           Filed 12/31/18            Entered 12/31/18 15:35:16 Page 45 of 52
 Debtor 1      Felix S Candelaria, Jr.
 Debtor 2      Sarah Diana Candelaria                                                                      Case number (if known)



Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
n No
o Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18         Entered 12/31/18 15:35:16 Page 46 of 52
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Felix S Candelaria, Jr.
 Debtor 2              Sarah Diana Candelaria                                                        n 1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                     o 2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            District of New Mexico
                                                                                                             applies will be made under Chapter 7 Means Test
                                                                                                             Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                          o 3. The Means Test does not apply now because of
                                                                                                             qualified military service but it could apply later.
                                                                                                      o Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
        o Not married. Fill out Column A, lines 2-11.
        o Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
        o Married and your spouse is NOT filing with you. You and your spouse are:
         o Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
         o Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                  penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                  living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                 Column B
                                                                                                       Debtor 1                 Debtor 2 or
                                                                                                                                non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                       $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                       $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                       $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                             $
        Ordinary and necessary operating expenses                         -$
        Net monthly income from a business, profession, or farm $                     Copy here -> $                            $
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                             $
        Ordinary and necessary operating expenses                         -$
        Net monthly income from rental or other real property             $           Copy here -> $                            $
                                                                                                       $                        $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                Case 18-13232-t7                   Doc 1             Filed 12/31/18      Entered 12/31/18 15:35:16 Page 47 of 52
 Debtor 1     Felix S Candelaria, Jr.
 Debtor 2     Sarah Diana Candelaria                                                                  Case number (if known)



                                                                                                    Column A                   Column B
                                                                                                    Debtor 1                   Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                             $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                        $                          $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                      $                          $
                                                                                                    $                          $
                  Total amounts from separate pages, if any.                                     + $                           $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                $                     +$                      =$

                                                                                                                                               Total current monthly
                                                                                                                                               income

 Part 2:         Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                   x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.      o Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.      o Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:         Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X                                                                        X
                 Felix S Candelaria, Jr.                                                   Sarah Diana Candelaria
                 Signature of Debtor 1                                                     Signature of Debtor 2
        Date December 31, 2018                                                     Date December 31, 2018
             MM / DD / YYYY                                                             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                 page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 18-13232-t7                     Doc 1             Filed 12/31/18       Entered 12/31/18 15:35:16 Page 48 of 52
 Fill in this information to identify your case:

 Debtor 1            Felix S Candelaria, Jr.

 Debtor 2           Sarah Diana Candelaria
 (Spouse, if filing)

 United States Bankruptcy Court for the:            District of New Mexico

 Case number                                                                                            o Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                             12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:       Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

       n No.      Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
                  supplement with the signed Form 122A-1.
       o Yes. Go to Part 2.

 Part 2:       Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
       o No. Go to line 3.
       o Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                  10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
             o No. Go to line 3.
             o Yes. Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
       o No. Complete Form 122A-1. Do not submit this supplement.
       o Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
          o No. Complete Form 122A-1. Do not submit this supplement.
          o Yes. Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                   o I was called to active duty after September 11, 2001, for at least      122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                   o      I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                   o      I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                   o I performed a homeland defense activity for at least 90 days,
                                                                                                        If your exclusion period ends before your case is closed,
                          ending on                           , which is fewer than 540 days before I
                          file this bankruptcy case.                                                    you may have to file an amended form later.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                         page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18        Entered 12/31/18 15:35:16 Page 49 of 52
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Felix S Candelaria, Jr.
 Debtor 2              Sarah Diana Candelaria                                                        n 1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                     o 2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            District of New Mexico
                                                                                                             applies will be made under Chapter 7 Means Test
                                                                                                             Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                          o 3. The Means Test does not apply now because of
                                                                                                             qualified military service but it could apply later.
                                                                                                      o Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
        o Not married. Fill out Column A, lines 2-11.
        o Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
        o Married and your spouse is NOT filing with you. You and your spouse are:
         o Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
         o Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                  penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                  living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                 Column B
                                                                                                       Debtor 1                 Debtor 2 or
                                                                                                                                non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                       $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                       $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                       $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                             $
        Ordinary and necessary operating expenses                         -$
        Net monthly income from a business, profession, or farm $                     Copy here -> $                            $
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                             $
        Ordinary and necessary operating expenses                         -$
        Net monthly income from rental or other real property             $           Copy here -> $                            $
                                                                                                       $                        $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                Case 18-13232-t7                   Doc 1             Filed 12/31/18      Entered 12/31/18 15:35:16 Page 50 of 52
 Debtor 1     Felix S Candelaria, Jr.
 Debtor 2     Sarah Diana Candelaria                                                                  Case number (if known)



                                                                                                    Column A                   Column B
                                                                                                    Debtor 1                   Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                             $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                        $                          $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                      $                          $
                                                                                                    $                          $
                  Total amounts from separate pages, if any.                                     + $                           $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                $                     +$                      =$

                                                                                                                                               Total current monthly
                                                                                                                                               income

 Part 2:         Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                   x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.      o Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.      o Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:         Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X                                                                        X
                 Felix S Candelaria, Jr.                                                   Sarah Diana Candelaria
                 Signature of Debtor 1                                                     Signature of Debtor 2
        Date December 31, 2018                                                     Date December 31, 2018
             MM / DD / YYYY                                                             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                 page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 18-13232-t7                     Doc 1             Filed 12/31/18       Entered 12/31/18 15:35:16 Page 51 of 52
 Fill in this information to identify your case:

 Debtor 1            Felix S Candelaria, Jr.

 Debtor 2           Sarah Diana Candelaria
 (Spouse, if filing)

 United States Bankruptcy Court for the:            District of New Mexico

 Case number                                                                                            o Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                             12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:       Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

       n No.      Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
                  supplement with the signed Form 122A-1.
       o Yes. Go to Part 2.

 Part 2:       Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
       o No. Go to line 3.
       o Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                  10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
             o No. Go to line 3.
             o Yes. Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
       o No. Complete Form 122A-1. Do not submit this supplement.
       o Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
          o No. Complete Form 122A-1. Do not submit this supplement.
          o Yes. Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                   o I was called to active duty after September 11, 2001, for at least      122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                   o      I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                   o      I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                   o I performed a homeland defense activity for at least 90 days,
                                                                                                        If your exclusion period ends before your case is closed,
                          ending on                           , which is fewer than 540 days before I
                          file this bankruptcy case.                                                    you may have to file an amended form later.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                         page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 18-13232-t7                      Doc 1             Filed 12/31/18        Entered 12/31/18 15:35:16 Page 52 of 52
